McMILLAN, Judge.
This is an appeal from a revocation of probation.
The appellant pleaded guilty to robbery in the third degree and was sentenced to 10 years’ imprisonment. Five years of the appellant’s sentence was suspended, with *1285the remaining five years to be served as follows: six-months imprisonment and four and one-half years on probation. The appellant was ordered to appear at the county jail to be placed on formal probation at the expiration of his six-month term of imprisonment. The appellant’s probation was based upon several conditions. The appellant continuously failed to observe the conditions, and a delinquency report was filed by appellant’s probation officer.
The State filed a motion to revoke probation, and the trial court granted the motion. The appellant gave oral notice of appeal but has filed no brief in this appeal.
The sole question presented is whether, this court should dismiss the case because of appellant’s failure to file a brief.
This court is not obligated to consider questions not presented in briefs on appeal. Rule 45B, A.R.App.P. Moreover, issues not presented in briefs are deemed waived. Johnson v. State, 500 So.2d 494 (Ala.Cr.App.1986). Here, the appellant has failed to file a brief and, thus, has presented no issues for consideration. Cartee v. State, 531 So.2d 706 (Ala.Cr.App.1988).
Therefore, pursuant to Rule 2(a)(2), A.R. App.P., this appeal is due to be dismissed.
APPEAL DISMISSED.
All Judges concur.